         Case 20-33353 Document 1628 Filed in TXSB on 03/22/21 Page 1 of 14




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

    In re:                                                   §      Chapter 11
                                                             §
    NPC INTERNATIONAL, INC.,                                 §      Case No. 20-33353 (DRJ)
    et al.                                                   §
                                                             §
                     Debtors.1                               §

         LIMITED RESPONSE OF JACOB ROE TO THE JOINT MOTION OF
    THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS AND THE DEBTOR
     TO ESTABLISH ALTERNATIVE DISPUTE RESOLUTION PROCEDURES FOR
                  THE RESOLUTION OF LITIGATION CLAIMS

             Jacob Roe (“Mr. Roe”), by and through undersigned counsel, files his response in limited

opposition (this “Response”) to the Joint Motion of the Official Committee of Unsecured Creditors

and the Debtor to Establish Alternative Dispute Resolution Procedures for the Resolution of

Litigation Claims (the “Motion”) [ECF No. 1577]. In support of this Response, Mr. Roe says:

                                      RELEVANT BACKGROUND

             1.     On or about June 10, 2018, in the course of her employment, Jessica Ward, an

employee of a Pizza Hut franchise operated by NPC International, Inc. (“NPC” or “Debtor”), one

of the Debtors in the above-referenced bankruptcy cases (the “Bankruptcy Cases”), struck Mr. Roe

with a motor vehicle.

             2.     On July 1, 2019, Mr. Roe initiated a state court action (the “State Court Action”).

In the State Court Action, Mr. Roe asserted various negligence claims which resulted in significant

bodily injuries.

             3.     The trial in the State Court Action was set to begin on October 5, 2020.



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are NPC International, Inc. (7298); NPC Restaurant Holdings I LLC (0595); NPC Restaurant Holdings II
LLC (0595); NPC Holdings, Inc. (6451); NPC International Holdings, LLC; (8234); NPC Restaurant Holdings, LLC
(9045); NPC Operating Company B, Inc. (6498); and NPC Quality Burgers, Inc. (6457). The Debtors’ corporate
headquarters and service address is 4200 W. 115th Street, Suite 200, Leawood, KS 66211.

                                                         1
      Case 20-33353 Document 1628 Filed in TXSB on 03/22/21 Page 2 of 14




       4.      The Debtors are named insureds under the Republic – Vanguard Insurance Policy

(the “Policy”). The Policy contains the Self-Insured Retention and Corridor Self-Insured Retention

Endorsement, which provides that the Debtors are self-insured in the amount of $1 million per

accident.

       5.      On July 1, 2020 (the “Petition Date”), NPC and its affiliates (collectively, the

“Debtors”) each filed voluntary petitions for relief under Chapter 11 of Title 11 of the United

States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern

District of Texas, Houston Division (the “Bankruptcy Court”).[ECF No.1]. The Bankruptcy Cases

are jointly administered under Case No: 20-33353 (DRJ).

       6.      On July 6, 2020, a Notice of Bankruptcy and Imposition of Automatic Stay pursuant

to § 362(a) of the Bankruptcy Code was filed in the State Court Action.

       7.      On August 24, 2020 Mr. Roe filed a Motion for Relief from Automatic Stay

pursuant to 11 U.S.C. § 362(d)(1) (the “Motion for Relief from Stay”) [ECF No. 500].

       8.      On January 29, 2021, Bankruptcy Court entered an Order confirming the Debtors’

Second Amended Joint Chapter 11 Plan (the “Confirmation Order”) [ECF No. 1528].

       9.      On March 1, 2021, Debtors filed the Motion, which seeks approval of certain

procedures for the post-confirmation resolution of litigation claims identified in Exhibit B to the

Motion (the “ADR Procedures”), including Mr. Roe’s claims in the State Court Action.

       10.     Mr. Roe’s Stay Relief Motion remains pending.

                                      LIMITED RESPONSE

      11.      While Mr. Roe has had productive conversations with Committee counsel and

Debtors’ counsel, Mr. Roe objects to approval of the ADR Procedures on a limited basis, for the

following five reasons.




                                                 2
       Case 20-33353 Document 1628 Filed in TXSB on 03/22/21 Page 3 of 14




       12.       First, the ADR Procedures should be amended to provide (i) a cure period for

failure to timely respond to any notice, and (ii) a mechanism to allow litigant parties to request

service by electronic mail. The ADR Procedures require the GUC Trust2 to mail the ADR Notice,

which may also include an Immediate Claim Settlement Offer to allow a claim in the amount

asserted by the claimant, or to allow the claim in a different amount as determined by the GUC

Trust. The ADR Procedures, however, “require the Claimant to respond to the ADR Notice so that

it is received by the GUC Trust no later than 21 days after the mailing of the ADR Notice. See

ECF No. 1577, Exh. B, § IV(A)(1) (emphasis added).

       13.       Failure to sign and timely return the ADR Notice “shall result in the Claimant being

deemed to have accepted the Immediate Claim Settlement Offer and to have agreed and consented

to the proposed treatment of the Litigation Claim as set forth in the Immediate Claim Settlement

Offer, and the Litigation Claim shall be allowed in the amount and classification of the Immediate

Claim Settlement Offer without any further action by the parties or the Bankruptcy Court.” See id.

(emphasis added).

       14.       Thereafter, the GUC Trust will mail an acceptance notice to Claimants who fail to

timely sign and return an Immediate Claim Settlement Offer. Claimants are only afforded 10 days

from service of the acceptance notice to object to the deemed acceptance of their Immediate Claim

Settlement Offer. Claimants may object “solely on the grounds of excusable neglect for failure to

timely return the Immediate Claim Settlement Offer.” See id. (emphasis added).

       15.       The ADR Procedures’ requirement that ADR Notices are received no later than 21

days after they are mailed is unreasonable in light of COVID-19, which has produced

unprecedented delays in mail delivery. See Quinn Klinefelter, There's No End In Sight: Mail



2
 Unless otherwise noted, capitalized terms in this Limited Response section shall have the meanings given in the
Motion.

                                                         3
       Case 20-33353 Document 1628 Filed in TXSB on 03/22/21 Page 4 of 14




Delivery Delays Continue Across The Country, npr, (Jan. 22, 2021), https://www.npr.org.,

attached hereto and incorporated herein as Exhibit A. A delay in delivery, however, may lead to

harsh and final penalties for Claimants. As noted, Claimants are deemed to have automatically

accepted the Immediate Claim Settlement Offer and to have consented to the proposed treatment

of their claims. Thereafter, Claimants are only allowed a 10 day objection period on severely

limited grounds.

       16.      To remedy these draconian penalties, Mr. Roe requests (i) a cure period for failing

to respond, for any reason, and (ii) the right to request electronic mail service of all notices required

under the ADR Procedures.

       17.      Second, the ADR Procedures “require the competition of the Offer and Exchange

Procedures and Mediation Procedure as a prerequisite for a Claimant to obtain relief from the Plan

Injunction.” See ECF No. 1577, Exh. B, § IV(C)(1). In the event a claim has not been liquidated

and allowed upon completion of the offer and exchange procedures and the mediation procedures,

the only remedy available to Claimants is “the right to file a motion with the Bankruptcy Court”

for relief from the Plan Injunction. See ECF. No. 1577, Exh. B, § IV(C)(1)(a).

       18.      In the event of a mediation impasse, despite the Stay Relief Motion having been

filed in October 2020, likely for more than a year by the time of impasse, Mr. Roe will be required

to return again to the Bankruptcy Court, this time to seek relief from the Plan Injunction. The ADR

Procedures are intended to facilitate the efficient resolution of claims, a requirement to continue

litigation in Bankruptcy Court is costly, dilatory, and unduly burdensome on Claimants, and

obviates the entire purpose of the ADR Procedures.

       19.      To remedy this infirmity, Mr. Roe requests that the ADR Procedures be amended

to provide that, after five business days following an impasse at mediation, the Plan Injunction

shall be deemed lifted as to a Claimant’s claims, such that the Claimant may pursue its claims as


                                                    4
      Case 20-33353 Document 1628 Filed in TXSB on 03/22/21 Page 5 of 14




appropriate upon expiration of the five-day period, except that the GUC Trust may request the

continued imposition of the Plan Injunction upon a showing of bad faith participation in the

mediation process by the Claimant.

      20.        Third, the ADR Procedures require that at “the conclusion of the Mediation or the

final adjournment…the parties sign a written report before the mediator.” See ECF No. 1577, Exh.

B, § IV(B)(8).

      21.        Because the ADR Procedures permit virtual mediation, electronic signing of the

Mediation Report should likewise be permitted. See ECF No. 1577, Exh. B, § IV(B)(8).

      22.        Fourth, the ADR Procedures require responses to the GUC Trust’s request for

additional information from a claimant be “received by the GUC Trust within 14 days of such

request.” See ECF No. 1577, Exh. B, § IV(A)(2)(d).

      23.        Certain information may not be available for production within fourteen days (or at

all, in limited circumstances). As such, this requirement should be modified to provide for

production as soon as reasonably practicable after receipt of a request, and only to the extent the

requested material is available.

      24.        Fifth, the Immediate Claim Allowance Offer form does not allow a claimant to

reject an offer. See ECF No. 1577, Exh. B, Annexed Exh. B.

      25.        Under the ADR Procedures, failure to sign and return the Immediate Claim

Settlement Offer form results in the Claimant being deemed to have accepted the offer. See ECF

No. 1577, Exh. B, § IV(A)(1)(a).

      26.        Therefore, the Immediate Claim Allowance Offer form should be amended to

include an option for a claimant to reject the offer.




                                                  5
      Case 20-33353 Document 1628 Filed in TXSB on 03/22/21 Page 6 of 14




                                          CONCLUSION

          For the foregoing reasons, Mr. Roe respectfully requests the Court modify the ADR

Procedures as set forth above, and grant such other and further relief as the Court deems just and

proper.

Dated: March 22, 2021                        Respectfully submitted,


                                                AKERMAN LLP

                                                 /s/ David W. Parham
                                                David W. Parham
                                                Texas SBN: 15459500
                                                AKERMAN LLP
                                                2001 Ross Avenue, Suite 3600
                                                Dallas, Texas 75201
                                                Telephone: (214) 720-4300
                                                Facsimile: (214) 981-9339
                                                david.parham@akerman.com

                                                and

                                                Jacob A. Brown (Admitted Pro Hac Vice)
                                                50 North Laura Street, Suite 3100
                                                Jacksonville, Florida 32202
                                                Telephone: (904) 798-3700
                                                Facsimile: (904) 798-3730
                                                jacob.brown@akerman.com

                                                Attorneys for Jacob Roe




                                                6
Case 20-33353 Document 1628 Filed in TXSB on 03/22/21 Page 7 of 14




                Exhibit A
Case 20-33353 Document 1628 Filed in TXSB on 03/22/21 Page 8 of 14
A U.S. postal worker delivers packages, boxes
                     Case 20-33353            and letters 1628
                                           Document       in Chicago's
                                                                  FiledHyde
                                                                         in Park
                                                                            TXSB neighborhood shortly
                                                                                    on 03/22/21       before9Christmas.
                                                                                                    Page      of 14 The
U.S. Postal Service said it faces "unprecedented volume increases and limited employee availability due to the impacts of
COVID-19."
Charles Rex Arbogast/AP




You've got mail. Somewhere. Probably.

The U.S. Postal Service is still digging out from under an avalanche of mail sent during
the recent holiday season.

But for much of the past year the postal system has been strained by the impact of
COVID-19 on its workflow and workforce.

In addition, operational changes ostensibly designed to stop the system from
hemorrhaging money helped create a backlog of mail.

And the head of the Postal Service pledges that more changes in the name of cost
savings are coming soon.

Online shopping has skyrocketed during the pandemic as many customers sheltered at
home.

Both the Postal Service and those who depend on timely mail deliveries are still coping
with the result.

In cities such as St. Louis, postal workers are putting in 12-hour days and pulling extra
shifts to make a dent in mountains of letters and parcels.

In Baltimore, utility customers are receiving bills in the mail that are already past due.

And outside the main post office in Detroit, Lucy Johnson says lost letters that should
have arrived at their destination long ago are putting her house at risk.


                                           Article continues after sponsor message




"I got a bill back, my mortgage payment, and it said it was late last month," Johnson
says. "I know I Case
                mailed  it 10 days in advance, and they still charged me a late charge.
                     20-33353 Document 1628 Filed in TXSB on 03/22/21 Page 10 of 14
Seems like the bills come on time, but when you mail them out, they don't get there on
time. What's going on?"


                 ,"1)-,"*

                 Millions Of Christmas Gifts May Arrive Late Due To Overload At The Postal Service




The perfect postal storm

The U.S. Postal Service has an answer at the very top of its official tracking page.

A disclaimer there notes the system is "experiencing unprecedented volume increases
and limited employee availability due to the impacts of COVID-19."

That combination is making it tough on those at the other end of the mailbox.




“
So any given day we're six to 12 carriers short out of 60 routes. So there is days that it just
can't get done.


American Postal Workers Union official Jennifer Kowalczyk



About 20 miles north of Detroit, near the Shelby Township, Mich., post office,
American Postal Workers Union official Jennifer Kowalczyk says letter carriers and
mail clerks have never seen anything like the current deluge.

"They just feel like there's no end in sight. Because usually [around] Christmas there's
a month or two that it's hectic, it's crazy, you're working 12 hours a day. But this has
been going on since the middle of March. So you're going on almost a year. And these
people are exhausted," she says.

Union officials estimate as many as 14,500 postal employees are currently under
quarantine.

"So any given day we're six to 12 carriers short out of 60 routes. So there is days that it
just can't get done," Kowalczyk says.
                Case 20-33353 Document 1628 Filed in TXSB on 03/22/21 Page 11 of 14




The U.S. Postal Service is still struggling to deal with mail sent during the recent holiday season.
Quinn Klinefelter/NPR




Bottlenecks and backlogs

Groups representing some of the nation's largest bulk mailers say certain major
processing hubs were so overwhelmed late last year that they were "embargoed," and
refused to accept any mail for a time as they attempted to clear the bottleneck of
letters and packages.


                                            Article continues after sponsor message




Delivery trucks reportedly waited hours and sometimes even days before they could
drop off mail atCase
                 facilities in regions such as metro Detroit and Philadelphia, portions of
                      20-33353 Document 1628 Filed in TXSB on 03/22/21 Page 12 of 14
New Jersey and some Southern states, areas hit hard and early by COVID-19.

Art Sackler, who heads the Coalition for a 21st Century Postal Service, which
represents some of the nation's largest companies that rely on mail delivery, says the
slowdowns pose a real threat to small businesses already on the edge financially.

"Small-town newspapers that depend on the Postal Service to arrive on Saturdays, so
that people have the ads that they can use on Saturday when they go for their
shopping. They couldn't even drop 'em off [at some post offices]," Sackler says.

The Postal Service has long been losing money as customers increasingly turned to
relying on emails and e-commerce.

When Postmaster General Louis DeJoy took over last summer, he vowed to make the
service more efficient and cost-effective.

DeJoy moved to slash overtime and accelerate mothballing sorting machines.

He also required letter carriers to begin deliveries at a specific time each day and not
return to a post office, even if it meant leaving some mail stranded.




“
As we begin the new year I want us to set a new tone. We will ... deliver affordable and
dependable service to the American public in a self-sustaining business manner.


U.S. Postmaster General Louis DeJoy



Federal courts blocked those orders, ruling that the Postal Service had to ensure that
mail-in absentee ballots arrived on time to be counted in the November U.S elections.

By all accounts, the Postal Service made good on delivering ballots in a timely fashion.

But in a recent video to postal employees, DeJoy intimated his previous changes, as
well as new initiatives to streamline the service, are coming in 2021.

He said, "As we begin the new year I want us to set a new tone. We will soon begin a
process to deliver a Postal Service of the future that will deliver affordable and
               Case 20-33353 Document 1628 Filed in TXSB on 03/22/21 Page 13 of 14
dependable service to the American public in a self-sustaining business manner."

Buried under packages, ravaged by COVID-19

The postmaster general's message worries some members of the U.S. Senate
Homeland Security and Governmental Affairs Committee, which oversees the Postal
Service.

As the committee's ranking Democratic member last year, Sen. Gary Peters of
Michigan helped investigate whether DeJoy was purposely slowing delivery in 2020 to
limit mail-in ballots.

Peters says the Postal Service is just that – a service — and can't be run like a business.

"And I'm particularly concerned that the postmaster general is focused primarily just
on cutting cost. Certainly cutting cost is important. But you can't do it in a way that
impacts service," Peters says.

Back near the Shelby Township post office, union local President Roscoe Woods says
DeJoy's procedural changes helped delay delivering letters already buried under so
many packages that the facility there had to erect a tent to house the overflow.

And Woods says COVID-19 continues to ravage the postal workforce.

He says some older employees took early retirement to avoid close contact with others
at postal facilities or along delivery routes, while workers with children were forced to
stay home as schools remained closed to in-person learning.

Woods says efforts to modernize operations in the future can only go so far.

"However automated it may be, however streamlined you can make it, it still requires
people to move the mail," Woods says. "It still requires bodies sorting, 'cause not every
address can be read by a computer, not every parcel can be sorted by a machine. They
can try to cut bodies, and service will suffer."

Union officials say the Postal Service is keeping on about 10,000 temporary workers
 until the end ofCase
                  the month  to help clear the massive backlog of mail.
                      20-33353 Document 1628 Filed in TXSB on 03/22/21 Page 14 of 14

 Unions say the Postal Service is also finalizing a deal to add almost 10,000 new jobs at
 processing plants.

 But the Postal Service's total workforce is well over 600,000.

 And those employees are still dealing with mail that keeps piling up as unprecedented
 increases in online shopping continue.

 Most postal workers are next up to receive COVID-19 vaccinations.

 And some union officials say the logjam of mail could ease as workers return.

 But many involved with the service predict deliveries won't truly improve until the
 pandemic relaxes its grip on the nation.

  us postal service




More Stories From NPR
